DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	No amendments to the claims were filed by Applicant’s response filed November 20, 2020.  Claims 1 and 3-15 are pending.  Claims 2 and 16-19 are canceled.

Response to Arguments
	Applicant’s arguments filed November 20, 2020 with respect to the rejection under 35 USC 103 have been fully considered but are found not persuasive.
	Applicant argues that no lead compound has been identified.  Applicant argues that there must be some motivation to select one compound from a group of compounds presented in a publication other than its supposed structural identity with the claimed compound.  Applicant further argues that there are no exemplified compounds in Cottam et al. that fall within the selected genus.  
These arguments are found unpersuasive because it is clear that Cottam et al. specifically claims a base compound which is structurally similar to the claimed base compound of instant claim 1.  The claimed base compound of claim 37 of Cottam et al. is

    PNG
    media_image1.png
    127
    123
    media_image1.png
    Greyscale
wherein R1 and R2 taken together are benzo, optionally substituted with R1, (C3-C5)alkylene or methylene dioxy; R4 may be N(Ra)(Rb) wherein Ra and Rb may be hydrogen; and Ar is aryl, heteroaryl, or a 5-6 membered heterocyclic ring such as pyrrolidine, piperidine or morpholine, optionally substituted with (C3-C7)cycloalkyl, or phenyl (claim 37 pages 40-41 and claim 17 pages 34-35).  Therefore formula IV of Cottam et al. is specifically claimed and thus an ordinary skilled artisan would have been motivated to select any compound of formula IV with a reasonable expectation of similar success as the other compounds specifically claimed and exemplified therein.
Thus selecting the compound and substituents as detailed above is specifically taught in Cottam et al. and prima facie obvious.  
Moreover, the rejected claims do not fall into the paradigm established by the lead compound analysis. In Takeda, the court applied the lead compound analysis to a claim to a specific compound, not a genus of compounds as in instant claim 1, finding that “in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound.” Takeda Chemical Industries, Ltd. v. Alphapharm Pty., Ltd.,492 F.3d 1350, 1357 (Fed. Cir. 2007). That is, the Takeda court was not analyzing a claim drawn to thousands of compounds, like instant claim 1, but rather was analyzing a claim drawn to a compound with one specific chemical formula. Id. at 1353. Similarly, Otsuka also applied the Daiichi to the specific compound Olmesartan, so neither decision was drawn to a genus claim of thousands of compounds as in the instant fact pattern. Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1284 (Fed. Cir. 2012); Daiichi Sankyo Co., Ltd. v. Matrix Labs., Ltd., 619 F.3d 1346 (Fed. Cir. 2010). 
Thus even though Cottam et al. discloses alternatives for R1, R2 and R4, a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  With that being said, it would have been prima facie obvious based on the teachings of Cottam et al. to select Formula IV as detailed in claims 17 and 37 of Cottam et al. wherein R1 and R2 taken together are benzo, substituted with methylene dioxy; R4 is N(Ra)(Rb) wherein Ra and Rb are hydrogen; and Ar is aryl, heteroaryl, or a 5-6 membered heterocyclic ring such as pyrrolidine, piperidine or morpholine, optionally substituted with (C3-C7)cycloalkyl, or phenyl (pages 34-35 claim 17 and claim 37 pages 40-41).  
Although the prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989), it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at 1 and R2 taken together are benzo, substituted with methylene dioxy; R4 is N(Ra)(Rb) wherein Ra and Rb are hydrogen; and Ar is aryl, heteroaryl, or a 5-6 membered heterocyclic ring such as pyrrolidine, piperidine or morpholine, optionally substituted with (C3-C7)cycloalkyl, or phenyl (pages 34-35 claim 17 and claim 37 pages 40-41), to arrive at the instantly claimed subject matter. 
Furthermore, with respect to Applicant’s arguments that there are no exemplified compounds in Cottam et al. that fall within the selected genus, it has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Takeda’s claim to an antidiabetic composition, Otsuka’s claim to a schizophrenia treating composition, or Daiichi’s claim to treatment of high blood pressure, the rejected claims do not encompass any particular “pertinent properties” or functional requirements nor is the formulation in claim 15 directed to any particular disease. Therefore, even the attempt to apply the lead compound analysis fails because the rejected claims lack one specific activity or function to serve as the target for optimization using a lead compound. See Takeda, 492 F.3d 1353; Otsuka, 678 F.3d at 1285; and Daiichi, 619 F.3d at 1347. 
Furthermore, "[ I ]t is not necessary in order to establish a  prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from  the prior art that the claimed compound or composition will have the same or a similar utility  as one newly discovered by applicant"); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). For a discussion of what constitutes prior art, see MPEP § 901 to § 901.06(d) and § 2121 to § 2129.  Thus one would have been motivated to select the compounds of Cottam et al. for the purposes as disclosed in Cottam et al. and not for the purpose of antagonizing A2A receptors as disclosed in the instant application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies antagonism of A2A receptors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that there is no teaching or suggestion in Cottam or Patani that a person of ordinary skill in the art would be motivated to make the specific change of substituting methylenedioxy with 2,2-difluoro.
This argument is found not persuasive for the reasons detailed above.  One would have been motivated to modify the compounds of Cottam et al. for the purposes as disclosed in Cottam et al. and not for the purpose of antagonizing A2A receptors as disclosed in the instant application.  Patani et al. teaches that the substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements (page 3149).  Patani et al. teaches that steric parameters for hydrogen and fluorine are similar and thus the difference in the electronic effects is often the basis for the major differences in the pharmacological properties of agents where fluorine has 
Accordingly, at the time of the instant invention, one looking to modify the compounds of Cottam et al. to produce compounds with similar or possibly improved properties as disclosed in Cottam et al. would have been motivated to make an obvious substitution, known in the art of hydrogen for fluorine with a reasonable expectation of success.  See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
Thus for reasons of record, and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  This action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cottam et al. WO 02/14321 A1 in view of Patani et al. (1996, Chem. Rev., Vol. 96, pages 3147-3176).
Claims 1, 4, 5 and 7-15 of the instant application claim a compound of formula I having the following formula:

    PNG
    media_image2.png
    130
    212
    media_image2.png
    Greyscale
wherein; n may be 0-3; and X is 
    PNG
    media_image3.png
    75
    67
    media_image3.png
    Greyscale
wherein Y may be CH or N, wherein R2 and R3 are joined to form a cyclic moiety which may be unsubstituted or substituted C3-6 cycloalkyl or mono- or bicyclic heterocycle.
	Cottam et al. teaches compounds of formula (IV) having the following structure:

    PNG
    media_image1.png
    127
    123
    media_image1.png
    Greyscale
wherein R1 and R2 taken together are benzo, optionally substituted with R1, (C3-C5)alkylene or methylene dioxy; R4 may be N(Ra)(Rb) wherein Ra and Rb may be hydrogen; and Ar is aryl, heteroaryl, or a 5-6 membered heterocyclic ring such as pyrrolidine, piperidine or morpholine, optionally substituted with (C3-C7)cycloalkyl, or phenyl (pages 34-35 claim 17).  
Cottam et al. does not teach substituting methylenedioxy with 2,2-difluoro.  
Patani et al. teaches that the substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements (page 3149).  Patani et al. teaches that steric parameters for hydrogen and fluorine are similar and thus the difference in the electronic effects is often the basis for the major differences in the pharmacological properties of agents where fluorine has been substituted for hydrogen (page 3149).  Patani et al. teaches the ability of fluorine to replace hydrogen is an effective method of exploring the affinity of an agent to the target site (receptor or 
Accordingly, at the time of the instant invention, one looking to modify the compounds of Cottam et al. to produce compounds with similar or possibly improved properties, would have been motivated to make an obvious substitution, known in the art of hydrogen for fluorine with a reasonable expectation of success.  See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).  Thus replacing hydrogen for fluorine is rendered obvious in view of the cited prior art references.
Thus Cottam et al. render obvious numerous compounds of formula I wherein n is 0-3; and X is 
    PNG
    media_image3.png
    75
    67
    media_image3.png
    Greyscale
wherein Y is CH or N, wherein R2 and R3 are joined to form a cyclic moiety which may be unsubstituted or substituted C3-6 cycloalkyl or mono- or bicyclic heterocycle.
Claim 14 is rendered obvious since the teachings of Cottam et al. render obvious one or more compounds claimed including 2,2-difluoro-8-[1-(3-fluorophenyl)piperidin-3-yl][1,3]dioxolo[4,5-h][1,2,4]triazolo[1,5-c] quinazolin-5-amine, wherein in Cottam et al.
    PNG
    media_image1.png
    127
    123
    media_image1.png
    Greyscale
 R1 and R2 taken together are benzo, substituted with methylene dioxy; 4 is N(Ra)(Rb) wherein Ra and Rb are both hydrogen; and Ar is a 5-6 membered heterocyclic ring such as piperidine, optionally substituted with phenyl (pages 34-35 claim 17; and pages 40-41 claim 37).  As detailed above said claimed compound is rendered obvious over Cottam et al. in view of the teachings of Patani et al. which teaches substitution of fluorine for hydrogen as obvious substitutions and within the skill of an ordinary artisan practicing the invention.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim Objections
Claims 3 and 6 are objected to as being dependent upon a rejected base claim.

Conclusion
Claims 1, 4, 5 and 7-15 are rejected.  Claims 3 and 6 are objected.  Claims 2 and 16-19 are canceled.  No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM